Citation Nr: 0827626	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  03-04 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
claimed as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from July 1962 to January 
1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Winston-Salem, 
North Carolina, regional office (RO) of the Department of 
Veterans Affairs (VA). 

The veteran's appeal originally included several issues in 
addition to his claim for service connection for diabetes 
mellitus.  However, in February 2006, the veteran wrote that 
wished to withdraw all issues on appeal except for his claim 
for service connection for diabetes mellitus. 

The RO denied entitlement to service connection for diabetes 
mellitus in an unappealed decision issued in April 1992.  
Subsequent to that decision, diabetes mellitus was added to 
the list of diseases subject to presumptive service 
connection for veterans exposed to Agent Orange or other 
herbicides during service.  Pub.L. 107-103, § 201(b), Dec. 
27, 2001; 115 Stat. 987, 988; 66 Fed. Reg. 23,166 (May 8, 
2001).  This liberalization of the law and regulations 
created a new factual basis for service connection and 
dispensed with the requirement that the veteran submit new 
and material evidence to reopen the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 125-26 (2004).


FINDINGS OF FACT

1.  Current diabetes mellitus, type II, is unrelated to a 
disease or injury in service.

2.  In-service exposure to Agent Orange or other qualifying 
herbicide has not been demonstrated. 


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred due to 
exposure to Agent Orange or other herbicide.  38 U.S.C.A. 
§§ 1110, 1116, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) and that VA will seek to 
provide; (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) 
(2007).  Pelegrini v. Principi.

The provisions of 38 C.F.R. 3.159 were recently amended to 
eliminate the requirement for claims pending on May 30, 2008, 
that VA ask a claimant to submit any evidence in his or her 
possession that pertains to the claim.  73 Fed. Reg. 23,353 
(Apr. 30, 2008).  

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The veteran was provided with preadjudication VCAA notice in 
May 2001.  This letter told the veteran what evidence was 
needed to substantiate a claim for service connection.  The 
veteran was also informed that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that with his authorization VA would obtain private 
medical records on his behalf or he could submit the records.  
The veteran was provided with a second letter in August 2001 
that contained information that was specific to Agent Orange 
claims.  These letters provided the notice required in 
Pelegrini.

As for the Dingess requirements, veteran status has been 
established and is not an issue.  The May 2001 and August 
2001 letters provided notice of the next two elements.  

The veteran has not been provided with notice pertaining to 
the degree of disability or the assignment of effective 
dates.  However, as the Board will find that service 
connection is not warranted, neither an effective date nor a 
degree of disability will be assigned.  Therefore, the 
failure to provide the veteran with this information does not 
adversely affect his claim.  

The Board further finds that the duty to assist the veteran 
has been met.  The veteran has been afforded a special Agent 
Orange examination for diabetes mellitus.  A medical opinion 
has not been obtained because, as discussed below, there is 
no credible and competent evidence that diabetes mellitus 
might be related to service.  His claim based on Agent Orange 
exposure turns on the question of whether he was exposed to 
that substance during service, and not on any medical 
question.  Further examination or medical opinion is, 
therefore, not necessary.  38 U.S.C.A. § 5103A(d) (West 
2002).

The veteran's service medical records and service personnel 
records have been obtained.  All VA and private medical 
records have also been obtained, including records from the 
Social Security Administration.  The RO has made multiple 
attempts to verify the veteran's exposure to Agent Orange, 
including contacting the U.S. Army Joint Services and Records 
Research Center.  There is no indication that there are any 
outstanding relevant records that must be obtained, and the 
Board will proceed with adjudication of the veteran's claim. 


Service Connection for Diabetes Mellitus

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, then regulations provided 
that a list of several diseases shall be service-connected 
even though there is no record of such disease during 
service.  This list includes Type 2 diabetes.  38 C.F.R. 
§ 3.309(e).

For the purposes of this section, the term "herbicide agent" 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  Except for certain 
diseases not relevant to the current appeal, the diseases 
listed at § 3.309(e) shall have become manifest to a degree 
of 10 percent or more at any time after service.  

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. 
Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey 
v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 
155, 160-61 (1997). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The veteran's contends are that his diabetes mellitus 
developed as a result of exposure to Agent Orange or a 
similar herbicide during active service.  However, this does 
not preclude consideration of his claim on a direct basis, 
and the Board will first review the evidence to determine 
whether or not it supports entitlement to service connection 
for diabetes mellitus on a direct basis.  

The veteran's medical records clearly establish that he has a 
current diagnosis of diabetes mellitus.  However, there is no 
evidence that diabetes mellitus began during service or 
within the one year presumptive period following discharge 
from service, and there is no qualified medical opinion that 
relates the diabetes to active service.  

The veteran's service medical records are negative for any 
evidence of diabetes mellitus.  The November 1985 discharge 
examination was negative for diabetes, and all relevant 
findings were normal, including a negative report for sugar 
in the urine.  A Report of Medical History obtained at that 
time was also negative.  

The post service medical records show that diabetes mellitus 
was first diagnosed during a November 1991 hospitalization.  
This was nearly six years after the veteran's discharge from 
service.  Treatment notes from November 1991 report that the 
veteran stated that he did not know that he was diabetic.  
These records did not relate the diabetes to active service.  
The claims folder contains detailed records concerning the 
veteran's treatment for diabetes between 1991 and 2006, but 
not a single doctor has related this disability to active 
service.  Therefore, as there is no evidence of diabetes 
mellitus during service and no evidence of a relationship 
between the current diabetes mellitus and active service, 
service connection for this disability is not warranted.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.307, 3.309.  

The veteran has stated a belief that his diabetes began 
during service.  While it was reported on the Agent Orange 
examination that he worked as a "PSA" at a VA Medical 
Center, there is no showing that he has the requisite 
expertise to express a medical opinion that diabetes began in 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
His assertions that he was found to be borderline diabetic 
during service are not supported by the service medical 
records.  His 1991 report that he did not know he was 
diabetic, and the absence of any follow up in the years 
immediately after service, weighs against his recent reports 
that the disease was suspected during service.  The Agent 
Orange registry examination in June 2001, also reports 
(apparently on the basis of the veteran's history) that he 
had been diabetic only since 1990.  Thus, he has not reported 
any continuity of symptomatology and there is no clinical 
evidence of a continuity of symptoms beginning in service.

The crux of the veteran's current contention is that diabetes 
mellitus began as a result of exposure to Agent Orange during 
service in Korea.  

The current medical records clearly establish that the 
veteran has a diagnosis of diabetes mellitus, and the 
existence of this disability was first confirmed in November 
1991.  Diabetes mellitus is one of the diseases that has been 
associated with exposure to Agent Orange, and if a veteran 
develops diabetes mellitus subsequent to such exposure in 
service, then diabetes mellitus will be presumed to be the 
result of such exposure.  38 C.F.R. § 3.309(e).  Therefore, 
the sole question that must be determined is whether or not 
the veteran was exposed to Agent Orange during active 
service.  

The veteran does not contend that he served in Vietnam, his 
personnel records do not show that he was ever assigned to or 
served in Vietnam, and there is no other evidence of such 
service.  Therefore, he may not be presumed to have been 
exposed to Agent Orange during service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  This does not preclude the veteran from 
establishing that he was exposed to Agent Orange outside of 
Vietnam.  

The veteran's service personnel records indicate that he 
served several tours in Korea.  This included a tour from 
April 1969 to July 1970.  The veteran's personnel records 
show that he was assigned to the 40th Engineer Company (TC) 
for this tour.  The veteran also had service in Korea prior 
to April 1969 and subsequent to July 1970, but that service 
was not during the period in which Agent Orange was used.  

In June 2001, the veteran completed a questionnaire regarding 
exposure in Agent Orange.  He was asked if he was involved in 
handling or spraying Agent Orange, if he was ever in a 
recently sprayed area, if he was exposed to herbicides other 
than Agent Orange, if he was directly sprayed with Agent 
Orange, or if he ate food or drink that could have been 
sprayed with Agent Orange.  The veteran replied that he was 
"Not Sure" to each question.  

The Department of Defense (DOD) has confirmed that Agent 
Orange was used along the Korean demilitarized zone (DMZ) 
from April 1968 through July 1969.  Exposure to Agent Orange 
can be conceded for veterans who were assigned to certain 
units during this period.  These units include elements of 
the 2nd, 7th, 9th, 17th, 23rd, 31st, 32nd, and 38th Infantry; 
the 7th and 10th Cavalry; the 72nd Armor; the 12th, 15th, 
17th, 38th, and 31st Artillery; and the United Nations 
Command Security Battalion, Joint Security Area.  M21-MR, 
Part IV.ii.2.C.10.l.

The veteran's personnel records show that he was assigned to 
the 40th Engineer Company (TC), which is not one of the 
exposed units.  The veteran contends that as a member of an 
engineer company, he was required to travel around Korea, and 
may have been exposed to Agent Orange.  Internet research 
confirms that the 40th Engineer Company was a topography 
company, and that it made maps and roads.  However, there is 
no evidence to show that the veteran's unit or elements of 
that unit were ever exposed to Agent Orange.  

The RO has made two attempts to confirm whether or not the 
veteran's unit was exposed to Agent Orange.  The initial 
request was made in October 2001, and the response was that 
there were no records that the veteran was exposed to 
herbicides.  

A second attempt to verify the veteran's exposure to Agent 
Orange was made in 2006.  On this occasion, the U.S. Army 
Joint Services and Records Research Center was contacted.  
They provided a February 1970 Operational Report for the 2nd 
Infantry Division for the period ending October 1969.  This 
report included a listing of all units assigned to the 2nd 
Infantry Division, including support units and units under 
the operational control of the division.  The 40th Engineer 
Company was not included in this list.  

The Board must conclude that the evidence is against a 
finding that the veteran was exposed to Agent Orange.  The 
veteran conceded in the June 2001 questionnaire that he was 
unsure if he was ever exposed.  He basically contends that he 
traveled through much of Korea and worked on machinery that 
was used throughout Korea, so that he must have been exposed 
at some point.  However, exposure has not been conceded by 
DOD for the unit to which he was attached during this period.  
The report from the 2nd Infantry Division does not show that 
the veteran's unit was attached during the period in which 
Agent Orange spraying occurred.  

The veteran notes that he did many of the same duties in the 
76th Engineer Construction Battalion while in Korea, but his 
personnel records show that he was not assigned to this unit 
until July 1970, by which time Agent Orange use had ceased.  

It is debatable whether the veteran would be competent to 
identify the specific chemical substances he was exposed to 
in service, but in any event, he has not clearly identified 
any specific exposure.

There is no competent and credible evidence to support the 
veteran's exposure to herbicides.  The Board must conclude 
that the evidence is against a finding that the veteran was 
exposed to Agent Orange or other herbicides during service.  
Therefore, his diabetes may not be presumed to be the result 
of Agent Orange exposure, and entitlement to service 
connection is not warranted.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.309(e).



ORDER

Entitlement to service connection for diabetes mellitus, 
claimed as secondary to Agent Orange exposure, is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


